Citation Nr: 1527042	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-43 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating prior to June 27, 2011, and to a rating in excess of 10 percent beginning June 27, 2011, for left shoulder calcific tendonitis  rotator cuff (hereinafter defined as a service-connected "left shoulder disability").


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active naval service from May 1985 to September 1989, from October 1989 to August 1994, and from September 1996 to June 2007.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In her November 2009 substantive appeal, the Veteran requested that she be afforded a hearing before a Member of the Board.  In an October 2014 statement, the Veteran withdrew her request for a Board hearing.  Therefore, the Veteran's hearing request is deemed to have been properly withdrawn. 

The Board notes that the Veteran submitted a timely notice of disagreement with the denial of entitlement to service connection for a left knee disability.  However, a review of the record shows that, in a September 2009 rating decision, entitlement to service connection for a left knee disability was reinstated.  The Veteran has not disagreed with the effective date or rating assigned in that decision.  Therefore, that decision constitutes a complete grant of the benefit sought on appeal and the Board has limited its consideration accordingly.  


FINDING OF FACT

For the entire period on appeal, the Veteran's left shoulder disability is manifested by limitation of abduction to, at worst, 135 degrees, and painful motion; but is not productive of ankylosis, impairment of the humerus, or impairment of the clavicle and scapula.  

CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not higher, for a left shoulder disability have been met or approximated for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to her claim.  The record shows that the Veteran was mailed a letter in September 2007 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of her claim.

The Board also finds the Veteran has been afforded adequate assistance in response to her claim.  The Veteran's service medical records are of record.  Private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Rating of the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint..  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2014).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

The Veteran is right-handed so, her left shoulder disability affects her minor upper extremity.  38 C.F.R. § 4.69 (2014).  Tendonitis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024, pertaining to tenosynovitis.  That code directs one to rate on limitation of motion of affected parts, as degenerative arthritis.

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder that would be appropriate for use when rating the Veteran's left shoulder disability.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one piece), a 20 percent rating is warranted when ankylosis in the minor extremity is favorable with abduction to 60 degrees, and can meet the mouth and head.  A 30 percent rating is warranted when the ankylosis in the minor upper extremity is intermediate between favorable and unfavorable.  A 40 percent rating is warranted when there is unfavorable ankylosis in the minor extremity with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2014).

The Veteran's left shoulder disability is currently rated under Diagnostic Code 5201, which pertains to limitation of motion of the arm.  Under Diagnostic Code 5201, a 20 percent rating is warranted when range of motion of the minor upper extremity is limited to the shoulder level or to midway between the side and shoulder levels.  A 30 percent rating is warranted when range of motion of the minor upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

Under Diagnostic Code 5202, which pertains to impairment of the humerus, a 20 percent rating is warranted when there is malunion of the humerus with moderate deformity in the minor upper extremity or recurrent dislocation of the scapulohumeral joint of the minor upper extremity with frequent or infrequent episodes and guarding of movement only at shoulder level.  A 40 percent rating is warranted for a fibrous union of the humerus in the minor upper extremity.  A 50 percent rating is warranted when there is nonunion of the humerus (false flail joint) in the minor upper extremity.  A maximum disability rating of 70 percent is warranted when there is loss of humerus head (flail shoulder) in the minor upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014).

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 20 percent rating is warranted where there is nonunion of the clavicle or scapula of the minor upper extremity with loose movement; or where there is dislocation of the minor upper extremity clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2014).

The Board has reviewed all evidence of record pertaining to the service-connected disability.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

At a December 2007 VA examination, the Veteran reported that she experienced left shoulder soreness and decreased range of motion, particularly after physical activities such as push-ups and reaching behind her body.  She reported that her left shoulder pain was exacerbated by doing work that involved pulling laterally and reaching behind her body.  The Veteran reported that she treated her left shoulder pain with physical therapy and exercises, cold packs, and Ibuprofen.  

Upon physical examination, there was no left shoulder joint inflammation or swelling and there was no tenderness to palpation.  Left shoulder range of motion measurements were as follows: flexion to 160 degrees, and to150 degrees following repetition; abduction to 140 degrees, and to 135 degrees following repetition; internal and external rotation to 90 degrees each.  There was no observed manifestation of pain during range of motion testing and there was no additional limitation of motion which could objectively be attributed to flare-ups.  X-rays revealed calcific tendonitis pertaining to the left rotator cuff.  The examiner diagnosed left rotator cuff calcific tendonitis.    

At an October 2014 VA examination, the Veteran reported that she experienced left shoulder pain that was a 9 out of 10 in intensity and that she experienced numbness in the anterior left shoulder approximately five times per day.  She reported that the numbness would last for a few seconds at a time and resolve upon stopping the activity that precipitated the numbness and changing position.  She reported that using landscaping tools caused her to get increased left shoulder pain.  The Veteran reported that she treated her left shoulder pain by taking Ibuprofen twice per day, alternating with Aspirin.  She reported that she had also started icing her shoulder again for treatment.  The Veteran reported that she experienced painful flare-ups approximately three or four times per week and that the flare-ups lasted approximately 20 minutes and were alleviated by use of over-the-counter medication.  

Upon physical examination, left shoulder range of motion measurements were as follows: flexion to 145 degrees, abduction to 180 degrees, external and internal rotation to 90 degrees each.  The Veteran's functional impairment was noted to include the inability to raise her arm above her head in order to lift objects or reach.  The Veteran was also noted to have pain on flexion, which accounted for her loss of range of motion.  There was no additional functional impairment following repetition.  There was tenderness to palpation of the left acromioclavicular (AC) joint.  The examiner noted that the Veteran would not experience a significant limitation in functional ability following repetitive use or during flare-ups as a result of pain, weakness, fatigability, or incoordination.  Left shoulder muscle strength testing was normal, there was no atrophy, and there was no ankylosis.  Hawkins' impingement test, empty-can test, and external rotation/infraspinatus strength test were all negative.  However, lift-off subscapularis test was positive, indicative of subscapularis tendinopathy or tear.  There was some instability noted in the left shoulder, but there was no history of recurrent dislocation of the glenohumeral joint.  There was a mild deformity of the clavicle bone near the AC joint.  There was no evidence of loss of humeral head, nonunion of the shoulder, or fibrous union of the humerus.  There was objective evidence of crepitus.  The Veteran reported that she worked in landscaping and managing supplies and that her left shoulder would hurt when she was required to lift her arm above her head to reach or place supplies.  The examiner diagnosed left shoulder rotator cuff tendonitis.  

A review of the other medical evidence of record shows that the Veteran was seen by her private physician in March 2009 after falling approximately five feet from a ladder and injuring her left side.  She reported that prior to her fall she had experienced some left shoulder pain, but that after her fall she had been experiencing significant pain and loss of motion on her left side.  Upon physical examination at that time, she had left shoulder abduction to 60 degrees, with full flexion, and muscle strength was diminished.  The examiner diagnosed left rotator cuff tear and sent her for X-rays and a magnetic resonance imaging scan (MRI).  A March 2009 MRI of the left shoulder revealed a type I SLAP lesion, calcific tendonitis, and a partial tear of the bursal-sided surface of the posterior aspect of the supraspinatus tendon.  The left shoulder MRI revealed that there was no full-thickness rotator cuff disruption.  There are no other range of motion measurements of record in the private treatment notes indicating that the decreased range of motion noted in March 2009 was anything other than a temporary flare-up in disability, caused by an intervening injury, which fully resolved.  

Thus, the Veteran is entitled to a 10 percent rating for her left shoulder disability for the entire period on appeal.  In this regard, the Board notes that, at the December 2007 VA examination, the Veteran's left shoulder abduction was limited by pain following repetition to 135 degrees.  While the examiner noted there was no objective evidence of pain on motion, the examiner also reported that the Veteran's abduction was limited by pain.  Therefore, as a rating of 10 percent was established by the Agency of Original Jurisdiction (AOJ) effective June 27, 2011, based on painful motion; the Board finds that the rating should be extended to cover the entire period on appeal.  Thus, a rating of 10 percent is warranted for the entire period on appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203.   

Consideration has been given to assigning a higher rating.  However, the evidence does not show that the Veteran has left shoulder ankylosis, left shoulder range of motion that is limited to shoulder level, fibrous union of the left humerus, nonunion of the left humerus (false flail joint), loss of the left humerus head (flail shoulder), left shoulder recurrent dislocations, malunion of the left humerus head, dislocation of the clavicle of scapula, or nonunion of the clavicle or scapula with loose movement.  The Veteran's symptoms are currently contemplated by the assigned 10 percent rating, and a higher rating is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203.

Further, the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  In this regard, the Board acknowledges that the Veteran was shown to have limitation of left shoulder abduction to 60 degrees in March 2009.  However, there is no indication from the record that the range of motion did not improve upon resolution of what appears to be an acute and transitory flare-up following an intervening injury.  Additionally, at the Veteran's next VA examination, her left shoulder range of motion was more consistent with the other findings of record.  In fact, at her October 2014 VA examination, the Veteran's left shoulder abduction was noted to be normal.  Therefore, the Board does not find the single episode of decreased range of motion sufficient to warrant the assignment of a higher rating, even on a temporary basis.  Further, the Board acknowledges that the Veteran was noted to have some left shoulder instability at the time of her October 2014 VA examination.  However, the examiner specifically noted that there was no evidence of recurrent subluxations as required by the rating criteria.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran has more limitation of motion than that found at her VA examinations, to include during the reported painful flare-ups.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the left shoulder.

Consideration has been given to assigning staged ratings.  However, as discussed above, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999), Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  In this regard, the Board notes that the threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the left shoulder disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for a higher rating.  The evidence does not show frequent hospitalization or marked interference with employment beyond that anticipated by the assigned rating, even when considered in conjunction with other service-connected disabilities.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial rating of 10 percent, but not higher, for the entire period on appeal for a left shoulder disability is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


